DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (U.S.Pat. 10,324,045) in view of Beck, Tyler et al (WO 2004/001382 A2 which is cited in the IDS filed 4/8/2021).
With respect to claims 1-8 and 17-25, Cui discloses a system (100) and a corresponding method comprising substantially all of the limitations of the instant claims such as:

    PNG
    media_image1.png
    251
    244
    media_image1.png
    Greyscale

Optics (103-106) to provide a main laser beam (119) and a second laser beam (121) to a semiconductor wafer (110), wherein the secondary laser beam (106A) is to lead the main laser beam (106B) and has a lower power than the main laser beam and a detector (130) to detect using the secondary laser beam, a particle (126) on the semiconductor wafer having a size that satisfies the threshold; wherein the optics has a modulator (140) to cause in response to detecting the particle, the power of the main laser beam and the power of the secondary laser beam to be reduced when the particle passes through the main laser beam (see col.9, lines 37 thru col.10, line 21) and wherein the modulator (141; 103) is to restore the power of the main laser beam and the power of the secondary laser beam by ramping up the power of the main laser beam and the power of the secondary laser beam in a substantially smooth curve (see col.4, lines 62 thru col.5, line 15).  Cui further teaches a computing system configured to communicate a command signal to an illumination power control element that causes the illumination power control element that causes the illumination power control element to adjust an optical power of the beam of illumination light based on the output signal (see claim 1). 
Cui further discloses a beam splitter (114) for splitting for splitting a third laser beam (112, 113) into the main laser beam and the secondary laser beam (see figure 11). Cui does not specifically disclose the power of main laser beam and the power of the secondary laser beam to be restored in a controlled manner that is slower than a single step/ or in a series steps or  three to seven steps or at least three steps,  after the particle has passed through the main laser beam, as recited in the claims.  However, this is not an inventive feature. Beck discloses a particle analyzing system and suggests increasing an amplitude of a second beam based on a substantially linear ramp function while simultaneously monitoring a selected one of a second sensor output and the second beam amplitude (see page 7 and figure 20).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cui and Beck to obtain the claimed invention as recited in the instant claims of the present application.  It would have been obvious to a skilled artisan to control the power of the main laser beam and the power of the secondary laser beam of Cui as suggested by Beck so that the power of the main laser beam and the power of the secondary beam are restored and slower than in predetermined steps after the particle has passed through the main laser beam.  The purpose of doing so would have been to prevent the particles from ablation thereby reducing the contamination of the system. 

Allowable Subject Matter
Claims 9-16 and 26-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed August 31, 2022 have been carefully reviewed but they are not found persuasive.  The applicant is reminded that the claimed subject matter to examination will be given their broadest reasonable interpretation consistent with the specification, and limitations appearing in the specification are not be read into the claims.  In re Yamamoto, 740 F. 2d 1569, 1571, 222 USPO 934, 936 (Fed.Cir. 1984).  With this in mind, the discussion herein will focus on how the terms and relationships thereof in the claims are met by the references.  Response to any limitation that is not in the claims or any argument that is irrelevant to or does not relate to any specific claimed language will not be warranted.
In response to the 103 rejection of claims 1-8 and 17-25, it is noted that applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The two claims 1 and 17 addressed by the Applicant are not new. Applicant’s disclosure, in general, is directed to inspect/detect a particle on a semiconductor wafer using a main laser beam and a second laser beam.  Within this context, Applicants are concerned with controlling the power of the main laser beam and the power of the secondary laser beam. The secondary laser beam has lower power than the main laser beam to detect the particle.  In response to detecting the particle, the power of the main laser beam and the power of the secondary laser beam are reduced.  The particle passes through the main laser beam with the main laser beam at reduced power.  Then, the power of the main laser beam and the power of the secondary laser beam are restored in a controlled manner that is slower than a single step.  As demonstrated in the previous Office Action, this method/system is not new and has been addressed and solutions proposed by both.  Note, for example, Cui discloses substantially all of the limitations of the instant claims 1 and 17, except for “the power of main laser beam and the power of the secondary laser beam to be restored in a controlled manner that is slower than a single step or in a series step or three to seven steps or at least three steps, after the particle has passed through the main laser beam”, as recited.  This feature would be easily derived from the teaching of Beck. As discussed, Beck discloses systems or methods for detecting particle size and suggests increasing an amplitude of a second beam based on a substantially linear ramp function while simultaneously monitoring a selected one of a second sensor output and the second beam amplitude (see page 7 and figure 20).  Applicant argued that Beck does not teach or suggest also increasing an amplitude of the first beam using the substantially linear ramp function; the Examiner respectfully disagrees with the Applicant.  Applicant is reminded that the rejection here is made under 35 U.S.C. 103.  Accordingly, there need not be a suggestion in the disclosure of Beck to also increasing an amplitude of the first beam using the substantially linear ramp up function, as argued.  As noted in the prosecution of this case, with respect to claims 1 and 17, it would have been obvious to a skilled artisan to control the power of the main laser beam and the power of the secondary laser beam of Cui as suggested by Beck so that the power of the main laser beam and the power of the secondary beam are restored and slower than in predetermined steps after the particle has passed through the main laser beam.  The person having ordinary skill in this art is usually a graduate engineer.  The Examiner fails to find Applicants’ arguments convincing that the claimed invention would have been unobvious to such a person based on the teachings of Cui and Beck.  
With respect to dependent claims 2-8 and 18-20, it is noted that Applicant does not separately argue the patentability of these claims. Thus, the Examiner believes they are not additionally patentable over and above the patentability of independent claims 1 and 17. 
	For the above reasons, the rejection is maintained. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
10/30/22



/HUNG V NGUYEN/Primary Examiner, Art Unit 2882